977 F.2d 1435
UNITED STATES of America, Plaintiff-Appellee,v.Bennie Dean HERRING, Billy Clyde Herring, Ronald Mills, andDee Dee Bell, Defendants-Appellants.
No. 90-7280.
United States Court of Appeals,Eleventh Circuit.
Nov. 3, 1992.

W. Terry Travis, George Beck, Dennis R. Pierson, Montgomery, Ala., for defendants-appellants.
James E. Wilson, U.S. Atty., Charles R. Niven, Asst. U.S. Atty., Montgomery, Ala., for plaintiff-appellee.
Appeals from the United States District Court for the Middle District of Alabama;  Truman M. Hobbs, Judge.
(Panel opinion June 17, 1991, 11th Cir., 1991, 933 F.2d 932)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge Thomas a Clark has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)